SUPERIOR COURT
                                   of the
                            STATE OF DELAWARE
Jeffrey J Clark                                             Kent County Courthouse
  Judge                                                          38 The Green
                                                                Dover, DE 19901
                                                           Telephone (302)735-2111

                                   August 31, 2020



Stephen Smith, DAG                          Natalie Woloshin, Esq.
Department of Justice                       Woloshin, Lynch, Natalie & Gagne, P.A.
102 West Water Street                       3200 Concord Pike
Dover, DE 19901                             Wilmington, DE 19803


                  RE: State of Delaware v. Mark A. Bartell
                      ID No. 1511001595

Counsel:

       The Commissioner issued an order that permitted limited discovery in this
post-conviction relief proceeding. The Court has reviewed and considered Mr.
Bartell’s motion to reconsider the discovery limits that she set in that order. It has
also considered the State’s response. In its response, the State asserts a cross-motion
requesting the Court to reconsider the Commissioner’s order because she did not
find the “good cause” necessary to order any post-conviction discovery.
       As the parties are aware, 10 Del. C. § 512(b)(1)b permits the Court to refer
post-conviction relief matters to the Commissioner for proposed findings of fact and
recommendations. The Court referred this matter to the Commissioner on March
28, 2019.
       The Court is considering denying both the motion and cross-motion because
they inappropriately seek interlocutory review.               In the parties’ briefing, both
assumed that the Court should apply the standard and process applicable to non case-
dispostive matters.1 Given this assumption, they did not address the interlocutory
nature of their requests. Accordingly, the parties should provide their positions and
any authority that addresses the interrelationship, if any, between (1) the standard
and process applicable to a judge’s review of a commissioner’s non case-dispositive
decision versus (2) the appropriate standard and process applicable to a judge’s
review of a commissioner’s interlocutory order issued in a case-dispositive
proceeding.
       To guide the parties’ submissions, the Court provides several observations.
First, separate standards apply to a judge’s review of a commissioner’s non case-
dispositive decision versus a judge’s review of a commissioner’s recommendations
in case-dispositive matters. The Court’s March 28, 2019 Order referred, in its
entirety, this post-conviction relief matter to the Commissioner for her final
recommendations. Second, there is no procedural rule that defines a process for
what is akin to an interlocutory appeal of a commissioner’s interim order in a case-
dispositive matter. Third, in the absence of a Superior Court rule that governs the
process, the common law nevertheless disfavors interlocutory appeals in any setting.
Fourth, the review provision for case-dispositive matters seems to contemplate
considering a party’s objections and the basis for such objections only after a
commissioner files her proposed findings of fact and recommendations.2



1
  See Super. Ct. Crim R. 62(a)(4) (permitting review upon motion for reconsideration and applying
a “clearly erroneous, or [] contrary to law, or an abuse of discretion” standard). Contra Super. Ct.
Crim R. 62(a)(5) (providing for filing written objections to a commissioner’s order only after the
commissioner files her proposed findings of fact and recommendations).
2
   Super. Ct. Crim. R. 62(a)(5)(ii).
                                                 2
      With these points in mind, the parties may supplement the record with
argument and authority that addresses why the Court should not deny these cross-
motions as interlocutory. You should provide any authority that supports applying
the review mechanism outlined in Superior Court Criminal Rule 62(a)(4) to the
process contemplated by 10 Del. C. § 512 (b)(1)b and Superior Court Criminal Rule
62(a)(5). The submissions are due 21 days from the date of this Order and may be
in letter form. They may be single-spaced and shall not exceed five pages in length.
      IT IS SO ORDERED.

                                                          /s/ Jeffrey J Clark
                                                                 Judge




                                         3